DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on Request for Continued Examination, Arguments/Remarks, and Amendments filed on 02/23/2021.
Claims 1, 2, 4, 6, 9, 13 have been amended and claims 3 and 11 have been canceled according to Amendments filed on 02/23/2021. 
Claims 1, 2, 4-10, and 12-19 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 4-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-19 were rejected under 35 U.S.C. § 112(b) as being indefinite in a Final Rejection filed on 10/23/2020. The claims, as filed on 02/23/2021, overcome the 35 U.S.C. § 112(b) rejection. An Examiner-Initiated interview was held on 02/19/2021 in response to the AFCP request filed with amendments and arguments. Examiner agreed during the interview held on 02/19/2021 that the amendments would absolve the claims from the 35 U.S.C. § 112(b) rejection. The proposed claims have been officially filed with the Amendments, filed on 02/23/2021, and therefore, the 35 U.S.C. § 112(b) rejection of claims 1-19 has been withdrawn.

Claims 1-19 were rejected under 35 U.S.C. § 101 because the claims were directed to an abstract idea in a Final Rejection filed on 10/23/2020. The Applicant has provided the following amendments and persuasive arguments in Arguments/Remarks and Amendments filed on 02/23/2021. 
The Applicant asserts “The reason why NLP or sentiment analysis is not “extra-solution activity” is because it is integrated into the invention as a whole of each independent claim. In particular, independent claims 1 and 9 require performing NLP or sentiment analysis of user emotion reaction, and managing and optimizing content items publication on the communication network by selecting content type based on NLP or sentiment analysis of content and emotion responses of a plurality of users. Independent claim 4 requires performing NLP or sentiment analysis of user emotion reaction, and recommending content items and timing of publication schedule throughout a periodic time by selecting content type based on NLP or sentiment analysis of content and emotion responses of a plurality of users…Furthermore, the subject matter added to the independent claims by the present amendment requires automatic scheduling of publishing, including start and end time, to be optimized based on the content type and sentiment analysis of content and emotion responses of the users. Thus, NLP or sentiment analysis is integrated into the invention as a whole of each independent claim, including the subject matter added to the independent claims by the present amendment, and it is not merely “extra-solution activity.”.” 
The Examiner would additionally like to note that the claims recite “receiving a plurality of emotion reactions, rating or votes originated by different users relating to one or more content item through time presented to the users through a graphical user interface, wherein the receiving of the user emotion reactions, rating, or votes is achieved by monitoring user behavior or by receiving feedback from the user who can select emotion icons or by sensors which enable detection of user mood, wherein for each user is associated a personal profile, the personal profile comprising information aggregated using personal data sync for identifying the user within the communication network.” These limitations are indicative of integration into a practical application because the claims are “applying or using the judicial exception in some 

Claims 1-19 were rejected under 35 U.S.C. § 103 over U.S. Publication 2014/0108309 to Frank in view of U.S. Publication 2014/0195610 to Ken to and in further view of U.S. Publication 2014/0323817 to Kaliouby in a Final Rejection filed on 10/23/2020. The Applicant has provided the following amendments and persuasive arguments in Arguments/Remarks and Amendments filed on 02/23/2021. 
The Applicant asserts “Frank, relied upon by the Examiner under 35 USC 103, teaches determining an amount of time during which user reaction to content is detected during a training session, the amount of time required for detection of user reaction being based on content characteristics. Frank fails to disclose schedule of publication of multiple content items, having a starting time and ending time, as Frank relates to determining an appropriate amount time for detecting user reaction during training. Frank further fails to disclose that the amount of time is based on emotion of a user; rather, it is only based on the content characteristics such as duration of the scenes to enable user interaction during the training session. See paragraph [0251] of Frank (emphasis added): In step 532, selecting a window of time during which the user likely expressed an affective response related to the action. Affective responses typically can happen relatively quickly, and often last for short durations (e.g., EEG signals change within fractions of a second); thus, the window is typically shorter than duration in which the user consumes the content. Optionally, the selected window is set to end substantially at the time the action is taken. For example, the window is set to end between a second before to a second after the action is taken by the user. Optionally, to set the duration of the window, at least some 
The Examiner would additionally like to note that according to Amendments filed on 02/23/2021, the claims further recite the limitations “estimating optimal content items publication exposure time period which determines how much time to keep each content item exposed to the users, based on emotion responses analysis in relation to content item characteristics, wherein the content items management is based on said estimation, wherein the exposure time period and publication time determine automatic scheduling of publishing of each content item including start and end time of publishing each content item which is optimized based on the content type and sentiment analysis of content and emotion responses of the users.” The features of estimating an exposure time period and publication time period (wherein the exposure time period is based on how long the advertisement is displayed and wherein the publication time period is the time at which the advertisement is displayed) based on the emotion responses analysis in relation to content item characteristics overcome the Frank, Ken, and Kaliouby references. This uniquely distinct feature alongside the combination of limitations in .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        March 13, 2021